DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8, 12, 16, 19, 25, 26, 37-40, 51, 52, 64-66, 68, 70, 71 and 74-77 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, and claims 2-6, 8, 12, 16, 19, 25, 26, 66, 70, 71, 74 and 76 which depend therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, a protective layer between the non-conductive material and the second non-conductive material. See the arguments on pages 9-11 of the Remarks submitted 21 June 2021, which are persuasive.
Regarding independent claim 37, and claims 38-40 and 68 which depend therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein a barrier layer specifically does not exist between the treated surface and the conductive material after exposing a surface of the second cavity to a plasma comprising a surface-treating species to form a treated surface after the patterning. See the arguments on pages 9-11 of the Remarks submitted 21 June 2021, which are persuasive.
Regarding independent claim 51, and claims 52, 64, 65, 75 and 77 which depend therefrom, and as previously noted in the Non-Final Rejection dated 10 November 2020 and the Final Rejection dated 25 March 2021, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein the non-conductive material and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603.  The examiner can normally be reached on M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899